Name: Commission Regulation (EEC) No 2981/92 of 14 October 1992 amending Regulation (EEC) No 2690/92 opening an invitation to tender for the reduction in the levy on maize imported from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 299/36 Official Journal of the European Communities 15. 10 . 92 COMMISSION REGULATION (EEC) No 2981/92 of 14 October 1992 amending Regulation (EEC) No 2690/92 opening an invitation to tender for the reduction in the levy on maize imported from third countries HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 2690/92 is replaced by the following : '2. The invitation to tender shall be open until 12 November 1992. During that period, weekly invita ­ tions shall be issued with quantities and closing dates as shown in the notice of invitation to tender.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 and 1991 ('), as amended by Regulation (EEC) No 3391 /91 (2), and in particular Articles 3 (2) and 8 thereof, Whereas, as part of an agreement with the United States of America, the Community has undertaken to import a certain quantity of maize into Spain in the years 1987 to 1991 ; whereas by Regulation (EEC) No 3919/91 (3) exten ­ ding the measures taken under the above mentioned agreement, the Council approved the extension of that agreement to 1992, that extension being without preju ­ dice to the rights and obligations arising from the original agreement ; Whereas under the said rights and obligations Commis ­ sion Regulation (EEC) No 2690/92 (4) opens invitations to tender for the reduction in the levy on imports of the quantities outstanding for 1991 ; whereas a closer estimate of those quantities calls for an amendment of this Regula ­ tion not only as regards quantities but also as regards the period of invitation to tender and the term of validity of import licences issued in the framework of the mentioned tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 Article 3 (2) of Regulation (EEC) No 2690/92 is replaced by the following : '2. Import licences issued in connection with awards made under this invitation to tender shall be valid from the date on which they are issued within the meaning of paragraph 1 , until the 31 December 1992.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 170, 30. 6. 1987, p. 1 . 0 OJ No L 320, 22. 11 . 1991 , p. 1 . (3) OJ No L 372, 31 . 12. 1991 , p. 35. b) OJ No L 272, 17. 9. 1992, p. 36.